internal_revenue_service number release date index number --------------------------------- ------------------------- ---------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-153885-08 date date legend taxpayer ------------------------- dollar_figurex ------------- dear ------------ this letter is in response to taxpayer’s request for a letter_ruling that it may carry forward its net operating losses_incurred in years in which taxpayer was a tax-exempt_entity to years when taxpayer is a taxable entity facts taxpayer is a california mutual benefit corporation currently recognized as an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code by virtue of being a social_club described in sec_501 taxpayer reports its income using the accrual_method of accounting in recent years taxpayer claims that the use of its facilities by nonmembers has grown such that taxpayer no longer satisfies the requirements for exemption under sec_501 consequently taxpayer will relinquish its tax-exempt status under sec_501 and retain its legal status as a mutual benefit corporation taxpayer now requests a ruling that it may carry forward losses from its unrelated_trade_or_business activities to years when it is a taxable organization taxpayer represents that it has plr-153885-08 over dollar_figurex of net operating losses from its unrelated_trade_or_business activities to carry- forward law and analysis sec_172 provides as a deduction for the taxable_year an amount equal to the aggregate of the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year under sec_172 a net_operating_loss for any taxable_year is generally carried back to each of the two taxable years preceding the taxable_year of such loss and carried forward to each of the taxable years following the taxable_year of the loss generally a nol is carried back or carried forward only by the taxpayer sustaining the loss sec_172 provides that the entire amount of the net_operating_loss for any taxable_year must be carried to the earliest taxable_year to which such loss may be carried under sec_172 the portion of such loss that may be carried to each of the other taxable years is the excess if any of the amount of such loss over the sum of the taxable_income as computed in accordance with the modifications set forth in sec_172 for each of the prior taxable years to which such loss may be carried under sec_172 a net_operating_loss is the excess of a taxpayer’s allowed deductions over its gross_income computed with the modifications specified in sec_172 sec_277 provides that in the case of a social_club which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members if for any taxable_year such deductions exceed such income the excess shall be treated as a deduction attributable to furnished services insurance goods or other items of value to members paid_or_incurred in the succeeding taxable_year sec_501 describes c lubs organized for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder since social clubs are permitted to derive up to of their receipts from non-member sources which includes investment_income interest passive rents dividends and royalties and unrelated trade or businesses income including providing goods and services to nonmembers no more than of the receipts can be from nonmembers for goods and services thi sec_35 requirement is not in the code or the regulations but rather in the legislative_history to the changes in sec_501 see publaw_94_568 date sen report no plr-153885-08 unrelated_business_taxable_income under sec_512 is generally defined as the gross_income from an unrelated_trade_or_business as defined by sec_513 less any deductions directly connected with the carrying on of such trade_or_business subject_to the modifications provided by sec_512 in general sec_511 imposes a tax on the unrelated_business_income of organizations described in sec_401 and sec_501 as well as certain state colleges and entities within the context of a sec_501 organization unrelated_business_taxable_income is defined to be its gross_income including investment_income less its exempt_function_income and income from providing goods and services to members whether or not arising from an unrelated_trade_or_business sec_512 provides that the net_operating_loss deduction2 under sec_172 shall be allowed without taking into account any amount of income_or_deduction that would be excluded as a result of its exemption from income_tax in computing its unrelated_business_taxable_income a social_club is permitted to deduct expenses_incurred with respect to the unrelated_business_taxable_income in addition to the expenses attributable to the unrelated taxable business activities generating the income they are allowed to allocate pursuant to a reasonable method of allocation a portion of certain expenses of the club attributable to both exempt_function_income and unrelated_business_taxable_income as directly connected with the unrelated_business_taxable_income sec_1_512_a_-1 of the income_tax regulations 732_f2d_1058 2d cir 721_fsupp_1112 d neb sec_512 and sec_1_512_b_-1 provide that an organization subject_to the unrelated_business_income_tax provisions may not use a net_operating_loss_carryover or net_operating_loss_carryback from a year that the organization was not subject_to the unrelated_business_income_tax provisions however nothing in sec_512 or the regulations thereunder provides that net operating losses_incurred in the carrying on of an unrelated_trade_or_business while the organization was subject_to the unrelated_business_income_tax provisions precludes the organization from using the net operating losses in years in which the organization is not exempt from tax under sec_501 also nothing in 1976_2_cb_598 the existence of deductible losses presumes the activity is a trade_or_business an activity carried on with a profit-motive 497_us_154 882_f2d_123 4th cir we note that sec_1_512_b_-1 states that in determining the years to which a net_operating_loss may be carried under sec_172 all years including those in which the organization is not subject_to the provisions of sec_511 are taken into account plr-153885-08 sec_501 prohibits the use of a net_operating_loss in years in which the organization is not exempt from tax under sec_501 additionally a social_club that loses its exemption is likely to be subject_to sec_277 nothing in sec_277 prohibits an entity from using a net_operating_loss incurred in a year in which the entity is subject_to the unrelated_business_income_tax provisions of sec_511 in years in which the entity is subject_to sec_277 finally there is nothing under sec_172 that would prohibit taxpayer from using its net operating losses in years in which it is a taxable entity conclusion based solely on the submitted documents and representations made by taxpayer we conclude that if taxpayer incurred a net_operating_loss in a year in which taxpayer was subject_to the provisions of sec_511 taxpayer may take a net_operating_loss_deduction for such loss in taxable years in which taxpayer is not exempt from tax under sec_501 if the nol is eligible to be used in such carryover years under sec_172 and sec_172 no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item not discussed or referenced in this letter in particular we express no opinion as to whether taxpayer incurred a net_operating_loss as defined in sec_172 in the years in which taxpayer was subject_to the provisions of sec_511 in addition we express no opinion regarding whether taxpayer was a tax-exempt_entity when the net_operating_loss was incurred or whether taxpayer is a taxable entity in the years in which taxpayer intends to use its net_operating_loss finally we express no opinion as to whether the net_operating_loss has been absorbed by taxable_income in eligible carryback or carryover years in accordance with the rules in sec_172 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-153885-08 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting cc
